Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 3, 5, 7 through 16, 18 and 19 (now renumbered Claims 1 - 16) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowable because although Vaganov discloses a Micro-Electro-Mechanical Systems (MEMS) device ([0042] “Some embodiments relate to Micro Electro Mechanical Systems (MEMS) …”), comprising:
		a substrate ([0126] “A substrate 2112, such as a wafer or multiple bonded together wafers, with MEMS devices for testing …”);
		an electronic circuit mounted on the substrate ([0109] “Block diagram of a test system 2410, according to some embodiments, configured for electromechanical testing of MEMS devices on wafer level is shown in FIG. 24” wherein the office considers Vaganov’s testing system as corresponding with the claimed electronic circuit);
		a movable element mounted on the substrate ([0115] “At the next step 2124 a force is applied to at least one testing MEMS device under testing using the force actuator …”) whose movement is controlled by application of an operating voltage by the electronic circuit ([0109] “The data processing and control system 2452 controls motion of X-Y table through chuck control block 2450, controls actuator 2442 through actuator control block 2446 …”);
		a stopper mounted on the substrate that stops the movement of the movable element through mechanical contact of the stopper with the movable element ([0085] “… it serves, as an additional stop, limiting mechanical overload in X, Y and Z directions …”);
	an auto-inspection mechanism, mounted at least in part on the substrate (Figure 21, #2114), that applies a test voltage between the movable element and the stopper (Figure 21, #2120) and determines whether or not a leak current is present (Figure 21, #2128); and 
	an insulating layer between the movable element and the auto-inspection mechanism (Figure 24 wherein the office considers the movable element to be part of the waffle 2434 supported by the waffle holder 2432 and considers the auto-inspection as the rest of the elements in Figure 24), 
	none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the connection is vias through the insulating layer. 

Claim 14 is allowable because although Vaganov discloses a Micro-Electro-Mechanical Systems (MEMS) device ([0042] “Some embodiments relate to Micro Electro Mechanical Systems (MEMS) …”), comprising:
		a substrate ([0126] “A substrate 2112, such as a wafer or multiple bonded together wafers, with MEMS devices for testing …”);
		an electronic circuit mounted on the substrate ([0109] “Block diagram of a test system 2410, according to some embodiments, configured for electromechanical testing of MEMS devices on wafer level is shown in FIG. 24” wherein the office considers Vaganov’s testing system as corresponding with the claimed electronic circuit);
		a movable element mounted on the substrate ([0115] “At the next step 2124 a force is applied to at least one testing MEMS device under testing using the force actuator …”) whose movement is controlled by application of an operating voltage by the electronic circuit ([0109] “The data processing and control system 2452 controls motion of X-Y table through chuck control block 2450, controls actuator 2442 through actuator control block 2446 …”);
		a stopper mounted on the substrate that stops the movement of the movable element through mechanical contact of the stopper with the movable element ([0085] “… it serves, as an additional stop, limiting mechanical overload in X, Y and Z directions …”); 
		an auto-inspection mechanism, mounted at least in part on the substrate (Figure 21, #2114), that applies a test voltage between the movable element and the stopper (Figure 21, #2120) and determines whether or not a leak current is present (Figure 21, #2128); and
	a plurality of traces arranged in an array on the substrate and coupled to the voltage source and the ampere meter, wherein the plurality of movable elements and the plurality of stoppers are electrically coupled to the plurality of traces (Figure 24, #2440 and [0109] “ … a probe card 2438 with probes 2440 for providing electrical contacts to at least one MEMS device…” wherein the office considers providing electrical contact includes electrical contact via substrate traces)
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest  each of the plurality of stoppers is electrically coupled to the other of a word-line of the plurality of word-lines or a bit-line of the plurality of bit-lines.  

Claims 2, 3, 5, 7 through 13, 15, 16, 18 and 19 are allowable for being dependent upon independent claims 1 and 14.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622